DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because, in FIG. 3, reference number “12” is supposed to be indicating the second end of the pipe body, but appears to instead be pointing to the same feature as the first opening “13”.  

The drawings are further objected to under 37 CFR 1.83(a) because they fail to show “each needle head 41 is provided with one or more barbs…extending toward the needle rod” (para. 25) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The claims currently recite several limitations wherein a component of the broken pipe extractor is “for fixing” an end of a pipe joint or “configured to” hook and remove the broken pipe from the pipe joint, etc. As best understood, these recitations are merely functional limitations / recitations of intended use for the purpose of defining the structure of the broken pipe extractor, but the pipe joint and broken pipe are not intended to be positively recited elements of the claimed apparatus. Rather, the pipe joint and broken pipe are merely separate articles upon which the broken pipe extractor is intended to work. 
If applicant intended the pipe joint and/or broken pipe to be positively claimed elements of the broken pipe extractor, proper clarification and correction should be provided. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 11 recite “a diameter of the through hole being greater than or equal to an inner diameter of the pipe joint”. However, as best understood, since the pipe joint is not itself a part of the claimed device, the inner diameter of the pipe joint may vary, causing the claim to take on an unreasonable degree of uncertainty. As set forth in MPEP § 2173.05(b)(II), a claim may be rendered indefinite by reference to an object that is variable.
By way of example, a particular device might be seen as reading on the limitation when used with one pipe joint, but the same device might not read on the claimed limitation when used with a different pipe joint. Since no particular standard is provided for the pipe joint used to define the through hole, a person of ordinary skill in the art would be unsure of the scope of the claimed invention.
It is noted that applicant’s specification explicitly recites that the broken pipe extractor can be used with pipes of different diameters (e.g. paras. 33 & 34). As a result, it appears that the limitation of “a diameter of the through hole being greater than or equal to an inner diameter of the pipe joint” may be more appropriate as a recitation of intended use instead of a limitation used to define the structure of the broken pipe apparatus itself, as currently presented. 

Claims 3 & 13 recite “the needle head has a certain elasticity”. The term “a certain elasticity” is a relative term which renders the claims indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 5 & 15 recite “a third blocking block is located in a side of the first blocking block away from the second blocking block”. This renders the claims indefinite as it may be seen as meaning that the third blocking block is actually located on the first blocking block (e.g., formed as a feature on the side of the first blocking block). 
Rather, as best understood, this limitation was intending to establish that the third blocking block is located in the pipe body between the first blocking block and the first end (11) of the pipe body (i.e. the end of the pipe body opposite the second end [12] to which the second blocking block is fixed). 

Claims 8 & 18 recite “the at least one scale groove is located on a side of the first blocking block away from the first opening”. This renders the claims indefinite as it may be seen as meaning that the at least one scale groove is actually located on the first blocking block (e.g., formed as a feature on the side of the first blocking block). 
Rather, as best understood, this limitation was intending to establish that the at least one scale groove is formed in the pipe body between the first blocking block and the first end (11) of the pipe body (i.e. the end of the pipe body opposite the second end [12] to which the second blocking block is fixed). 
Additionally, with respect to claim 18, “a side of the first blocking block away from the first opening” may cause further confusion as it appears to refer to the same side as “a side of the first blocking block away from the second blocking block” in claim 15, upon which claim 18 indirectly depends. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753